         Case 5:17-cv-04467-BLF Document 404-4 Filed 03/11/21 Page 1 of 9




 1   DUANE MORRIS LLP                                     DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                     Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                             Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                      mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                              John R. Gibson (GA SBN 454507)
     2475 Hanover Street                                  Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                             jrgibson@duanemorris.com
     Telephone: 650.847.4150                              Robin L. McGrath (GA SBN 493115)
 5   Facsimile: 650.847.4151                              Admitted Pro Hac Vice
                                                          rlmcgrath@duanemorris.com
 6   DUANE MORRIS LLP                                     David C. Dotson (GA SBN 138040)
     Joseph A. Powers (PA SBN 84590)                      Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                                dcdotson@duanemorris.com
     japowers@duanemorris.com                             Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)                    Admitted Pro Hac Vice
     Admitted Pro Hac Vice                                jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                            1075 Peachtree NE, Suite 2000
     30 South 17th Street                                 Atlanta, GA 30309
10   Philadelphia, PA 19103                               Telephone: 404.253.6900
     Telephone: 215.979.1000                              Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     SONICWALL INC.
13

14                                  UNITED STATES DISTRICT COURT
15                                NORTHERN DISTRICT OF CALIFORNIA
16                                            SAN JOSE DIVISION
17   FINJAN, LLC, a Delaware Limited Liability              Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                            SONICWALL INC.’S RESPONSE TO
19                           Plaintiff,                     FINJAN’S MOTION IN LIMINE NO. 2 TO
                                                            PRECLUDE CERTAIN DAMAGES
20          v.                                              TESTIMONY BY DR. BECKER
21   SONICWALL INC., a Delaware Corporation,                Date:         March 18, 2021
                                                            Time:         1:30 PM
22                                                          Courtroom:    3, 5th Floor
                             Defendant.                     Judge:        Hon. Beth Labson Freeman
23

24

25

26                                              REDACTED
27

28

                 SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 2 TO PRECLUDE CERTAIN DAMAGES
                              TESTIMONY BY DR. BECKER, CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 404-4 Filed 03/11/21 Page 2 of 9




 1                                  TABLE OF REFERENCED EXHIBITS1
 2   September 4, 2020 Expert Report of DeForest McDuff, Ph.D.                     Ex. 37
 3   October 9, 2020 Expert Report of Stephen L. Becker, Ph.D. on Behalf of
     Defendant                                                              Ex. 38
 4   Errata to Expert Report of Stephen L. Becker, Ph.D. on Behalf of
     Defendant, SLB-1A and SLB-1B                                                  Ex. 39
 5
     November 2, 2020 deposition of DeForest McDuff, Ph.D                          Ex. 41
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
         All exhibits are attached to the Declaration of Jarrad M. Gunther.
28
                                                        i
                 SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 2 TO PRECLUDE CERTAIN DAMAGES
                              TESTIMONY BY DR. BECKER, CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 404-4 Filed 03/11/21 Page 3 of 9




 1          Dr. Becker correctly applied the governing damages law to the evidence in this case. Each

 2   of Finjan’s challenges is separately addressed below, and each fails.

 3   I.     ARGUMENT AND CITATIONS TO AUTHORITY

 4          A.        Dr. Becker’s Methodology Appropriately Captures Damages From the Date of
                      First Infringement, and Then Limits Those Damages Based Upon Finjan’s
 5                    Failure to Comply with the Marking Statute
 6          Finjan’s first argument appears to be that Dr. Becker’s opinion is too generous to Finjan,

 7   suggesting that Dr. Becker includes damages prior to Finjan’s actual notice. While this would be an

 8   odd objection, the premise is (unsurprisingly) incorrect: Dr. Becker’s ultimate reasonable royalty

 9   opinion only includes damages to compensate for the alleged infringement occurring from the date

10   of actual notice through patent expiration.

11          To reach his ultimate opinions, Dr. Becker first determined the date of the hypothetical

12   negotiation, which would have occurred on the dates of alleged first infringement for each patent.

13   This is exactly what the law requires. See, e.g., Hanson v. Alpine Valley Ski Area, Inc., 718 F.2d

14   1075, 1079 (Fed. Cir. 1983) (“The key element in setting a reasonable royalty ... is the necessity for

15   return to the date when the infringement began.”); Fromson v. W. Litho Plate & Supply Co., 853

16   F.2d 1568, 1575 (Fed. Cir. 1988) (hypothetical royalty negotiation methodology speaks of

17   “negotiations as of the time infringement began”), overruled on other grounds by Knorr-Bremse

18   Systeme Fuer Nutzfahrzeuge GmbH v. Dana Corp., 383 F.3d 1337 (Fed. Cir. 2004). Here, Finjan’s

19   damages expert, Dr. McDuff, opined that

20

21                                                                       .” Ex. 37 ¶ 35; see also McDuff

22   Table 1. Dr. Becker adopted these same dates for his analysis. Ex. 38 ¶ 12(A)

23

24                                                                                                      .”).

25          Next, Dr. Becker correctly opined that damages for SonicWall’s alleged infringement

26   ordinarily would begin as of the date of first infringement, not the date of actual notice. Again, this

27   is what the law directs. Wang Lab’ys, Inc. v. Toshiba Corp., 993 F.2d 858, 870 (Fed. Cir. 1993)

28   (“[T]he court confused limitation on damages due to lack of notice with determination of the time
                                                   1
                 SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 2 TO PRECLUDE CERTAIN DAMAGES
                              TESTIMONY BY DR. BECKER, CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 404-4 Filed 03/11/21 Page 4 of 9




 1   when damages first began to accrue, and it is the latter which is controlling in a hypothetical royalty

 2   determination.”). Indeed, it would have been error to adopt the date of notice as the hypothetical

 3   negotiation date (and the beginning of damages), as opposed to the date of first infringement. Id.

 4   (“[T]his case is governed by the rule in Fromson, in which hypothetical negotiations were

 5   determined to have occurred when the infringement began . . . even though, under 35 U.S.C. § 286,

 6   the infringer was only liable for damages for the six years prior to the filing of the infringement

 7   action.”). To show how he complied with the law, Dr. Becker “showed his work” and determined

 8   what the reasonable royalty would be as of the date of first infringement, absent any “limitation on

 9   damages due to lack of notice.” Id. These calculations are set forth in the column titled “Total

10   Discounted Royalties (prior to limitations)” in each of SLB-1A (Errata) and SLB-1B (Errata). Ex.

11   39. Had Finjan complied with the marking statute, Dr. Becker’s analysis would have ended there.

12          But Finjan did not comply with the marking statute, and therefore Dr. Becker undertook

13   additional analysis to determine Finjan’s “recoverable damages” in light Section 287’s “temporal

14   limitation on damages for infringement.” Power Integrations, Inc. v. Fairchild Semiconductor Int'l,

15   Inc., 711 F.3d 1348, 1379 (Fed. Cir. 2013) (emphasis in original); see also id. (“While the marking

16   statute limits recovery of damages for infringement occurring before the ‘infringer was notified of

17   the infringement,’ the statute refers to the pre-notice infringing activity as ‘infringement.’ 35 U.S.C.

18   § 287(a). Indeed, pre-notice infringement is still infringement. What differs is that a patentee may

19   not recover damages for such pre-notice infringement.”) (emphasis in original)). Dr. Becker set forth

20   these calculations in the column titled “Total Discounted Royalties (after limitations)” in each of

21   SLB-1A (Errata) and SLB-1B (Errata), to account for the parties’ differing views on when actual

22   notice was provided. Ex. 39. These columns represent Dr. Becker’s ultimate damages opinions.

23          AstraZeneca does not suggest a different result. Dkt. 370, at 2-3 (citing AstraZeneca AB v.

24   Apotex Corp., 782 F.3d 1324, 1343 (Fed. Cir. 2015)). The issue in that case was the inclusion of

25   revenues in a royalty base that were earned after patent expiration. Because “there can be no

26   infringement once the patent expires,” this was improper. Id. None of Dr. Becker’s opinions—his

27   interim “prior to limitations” opinions or his final “after limitations” opinions—suffer this defect

28
                                                       2
               SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 2 TO PRECLUDE CERTAIN DAMAGES
                            TESTIMONY BY DR. BECKER, CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 404-4 Filed 03/11/21 Page 5 of 9




 1   because “pre-notice infringement is still infringement.” Power Integrations, 711 F.3d at 1379.

 2   “What differs is that a patentee may not recover damages for such pre-notice infringement.” Id.

 3          Put simply, Dr. Becker’s methodology for first determining when infringement began (and

 4   thus damages started to accrue), and then (second) limiting the damages based on the date of actual

 5   notice, is in full compliance with the relevant damages law, and Finjan has cited no authority to

 6   suggest otherwise. Accordingly, this portion of Finjan’s motion should be denied.

 7          B.         Dr. Becker’s Methodology for Determining the Appropriate Royalty Base Gives
                       Full Effect to Finjan’s Own Licensing Policies and Practices
 8
            Finjan’s second complaint—that Dr. Becker’s model “ignores years of accused SonicWall
 9
     revenue” (Dkt. 370, at 2)—is also without merit. Finjan’s complaint seems to assume that Dr. Becker
10
     was using exactly the same model as Finjan’s expert, which (although nominally couched as a lump
11
     sum) is essentially a running royalty that has SonicWall paying Finjan a royalty on every sale of the
12
     accused products, projected out to expiration (as necessary). However, Dr. Becker opined that the
13
     hypothetical negotiation(s) would have resulted in a different methodology for calculating a
14
     reasonable royalty: a fully paid-up lump sum amount calculated using Finjan’s own “lump sum”
15
     licensing policies and practices. Specifically, Dr. Becker noted that
16

17

18
                                                                            Ex. 38 ¶ 298 & n. 547; see also
19
     id. ¶¶ 415 (the
20

21
                                                                          ”) (emphasis added), 422 (“
22

23
                                             ”) & nn. 666 – 669, 423 (“
24

25

26
                                                        ”). Finjan does not challenge these conclusions.
27

28
                                                       3
                 SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 2 TO PRECLUDE CERTAIN DAMAGES
                              TESTIMONY BY DR. BECKER, CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 404-4 Filed 03/11/21 Page 6 of 9




 1           In other words, Dr. Becker applied Finjan’s own licensing practices,

 2

 3                                               as Dr. McDuff himself conceded. See also Ex. 41 at 64:7-

 4   12 (“                                                                                              .”). Dr.

 5   Becker’s lump sum analysis, therefore, appropriately looked at

 6                                                                                     (and execution of the

 7   hypothetical license). This methodology does not, as Finjan accuses, preclude Finjan from “§ 284’s

 8   requirement of a remedy for infringement.” (Dkt. 370, at 4). Rather, it faithfully applies Finjan’s

 9   actual licensing policies and the real-world negotiation of a lump sum agreement.

10           Finjan’s real complaint appears to be that Dr. Becker

11

12

13                             . Both parties’ experts agree that Finjan consistently negotiates lump sum

14   licenses, which differ significantly from running royalty licenses. Lucent Techns., Inc. v. Gateway,

15   Inc., 580 F.3d 1301, 1326 (Fed. Cir. 2009) (explaining the pros and cons of a lump sum license

16   compared to a running royalty structure). Dr. Becker’s analysis is faithful to the lump sum structure.

17           Finally, even if Finjan’s criticisms had some merit (which they do not), these criticisms would

18   not justify excluding Dr. Becker’s opinions. Finjan does not even challenge Dr. Becker’s opinions

19   on the ’844 and ’494 Patents on this basis. For the other three remaining patents – the ’780, ’968,

20   and ’408 Patents – Dr. Becker’s opinions clearly meet the reliability and relevance requires of

21   Daubert, and Finjan is free to cross examine him on how consideration of SonicWall’s revenues

22   through patent expiration would affect his lump sum reasonable royalty. See, e.g., Icon-IP Pty Ltd.

23   v. Specialized Bicycle Components, Inc., 87 F. Supp. 3d 928, 940 (N.D. Cal. 2015) (“the Daubert test

24   ‘is not the correctness of the expert's conclusions but the soundness of his methodology.’ …

25   Harrigan’s testimony will be open to attack on cross-examination, and it will be up to the jury to

26   decide the appropriate weight to give this evidence.”).

27           C.        Dr. Becker’s Opinions Regarding the Sale of the Patents-in-Suit Are Relevant

28           Lastly, Finjan asks the Court to strike Dr. Becker’s opinions related to Finjan’s sale of the
                                                      4
                  SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 2 TO PRECLUDE CERTAIN DAMAGES
                               TESTIMONY BY DR. BECKER, CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 404-4 Filed 03/11/21 Page 7 of 9




 1   Patents-in-Suit to Fortress, arguing that “[e]ven Dr. Becker’s own analysis does not deem the

 2   acquisition to be a consideration at the hypothetical negotiation.” Dkt. 370, at 5. It is not clear how

 3   Finjan reached this conclusion, as Dr. Becker repeatedly points to the Fortress acquisition as

 4   supportive of his reasonable royalty opinions (which are, as set forth above, based upon what the

 5   parties would have agreed to at the hypothetical negotiation), and emblematic of the over-reaching

 6   of Dr. McDuff’s opinions. See, e.g., Ex. 38 ¶ 447(G) (“

 7

 8

 9

10

11                                                                   .”).

12          Finjan has also not identified any facts that would differentiate Dr. Becker’s opinions as to

13   the relevancy of the Fortress acquisition to the hypothetical negotiation in this case, from his opinions

14   as to the relevancy of the same to the Cisco negotiation. As this Court previously held, “Finjan’s

15   acquisition is relevant as both it and the hypothetical negotiation concern ‘some interest’ in the []

16   patents-in-suit.” Order Granting motion for Leave to Supplement Expert Report on Damages, Finjan

17   LLC v. Cisco Sys., Inc., Case No. 17-cv-00072-BLF, Dkt. 713 (N.D. Cal. Sept. 21, 2020) (“Cisco

18   Order”) (citing Comcast Cable Commc’ns LLC v. Spring Commc’ns Co., LP, 262 F. Supp. 3d 118,

19   146 (E.D. Pa. 2017), Spectralytics, Inc. v. Cordis Corp., 650 F. Supp. 2d 900, 914 (D. Minn. 2009),

20   aff'd in part, vacated in part, 649 F.3d 1336 (Fed. Cir. 2011) (finding 2003 sale of plaintiff was

21   “unquestionably relevant” to hypothetical license negotiation in 1998 and weighing this evidence

22   was “a task for the jury”); Pers. Audio, LLC v. Apple, Inc., 2011 WL 3269330, at *10 (E.D. Tex.

23   July 29, 2011) (“the jury could, and should, have given substantial weight” to patentee’s “2008 offer

24   to sell, not merely to license, the actual patents-in-suit, not merely comparable technology” when

25   evaluating the 2001 hypothetical negotiation)). Finjan cites no new authority or arguments that

26   would alter this well-reasoned analysis and, therefore, the Court should deny Finjan’s request to

27   strike Dr. Becker’s opinions as to the Fortress acquisition.

28
                                                       5
               SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 2 TO PRECLUDE CERTAIN DAMAGES
                            TESTIMONY BY DR. BECKER, CASE NO. 5:17-CV-04467-BLF-VKD
       Case 5:17-cv-04467-BLF Document 404-4 Filed 03/11/21 Page 8 of 9




 1   Dated: March 11, 2021                       Respectfully Submitted,

 2                                               /s/ Nicole E. Grigg
                                                 Nicole E. Grigg (formerly Johnson)
 3                                               Email: NEGrigg@duanemorris.com
                                                 DUANE MORRIS LLP
 4                                               2475 Hanover Street
                                                 Palo Alto, CA 94304-1194
 5
                                                 Matthew C. Gaudet (Pro Hac Vice)
 6                                               Email: mcgaudet@duanemorris.com
                                                 John R. Gibson (Pro Hac Vice)
 7                                               Email: jrgibson@duanemorris.com
                                                 Robin L. McGrath (Pro Hac Vice)
 8                                               Email: rlmcgrath@duanemorris.com
                                                 David C. Dotson (Pro Hac Vice)
 9                                               Email: dcdotson@duanemorris.com
                                                 Jennifer H. Forte (Pro Hac Vice)
10                                               Email: jhforte@duanemorris.com
                                                 1075 Peachtree Street, Ste. 2000
11                                               Atlanta, GA 30309

12                                               Joseph A. Powers (Pro Hac Vice)
                                                 Email: japowers@duanemorris.com
13                                               Jarrad M. Gunther (Pro Hac Vice)
                                                 Email: jmgunther@duanemorris.com
14                                               30 South 17th Street
                                                 Philadelphia, PA 19103
15
                                                 Attorneys for Defendant
16                                               SONICWALL INC.

17

18

19

20

21

22

23

24

25

26

27

28
                                                  6
            SONICWALL’S RESPONSE TO FINJAN’S MOTION IN LIMINE NO. 2 TO PRECLUDE CERTAIN DAMAGES
                         TESTIMONY BY DR. BECKER, CASE NO. 5:17-CV-04467-BLF-VKD
        Case 5:17-cv-04467-BLF Document 404-4 Filed 03/11/21 Page 9 of 9




 1                                  CERTIFICATE OF SERVICE

 2       This is to certify that a true and correct copy of SONICWALL INC.’S RESPONSE TO

 3   FINJAN’S MOTION IN LIMINE NO. 2 TO PRECLUDE CERTAIN DAMAGES

 4   TESTIMONY BY DR. BECKER was served by ECF on all counsel of record on March 11, 2021.

 5
                                                      /s/ Nicole E. Grigg
 6                                                    Nicole E. Grigg
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        1
              DEFENDANT SONICWALL INC.’S CERTIFICATE OF SERVICE, CASE NO. 5:17-CV-04467-BLF-VKD
